PER CURIAM.
The petitioner, Adjustco, Inc., seeks review of an order compelling the disclosure of the company’s workers’ compensation claim file on the respondent, Billy G. Sib-ley, and any file materials maintained by Bill Adams, an employee or agent of the petitioner. The petitioner argues that the materials are protected from discovery by the work product privilege. We grant review and quash the order because the petitioner has demonstrated that the order substantially departs from the essential requirements of law and may cause irreparable harm that cannot be remedied by way of appeal. Florida Cypress Gardens, Inc. v. Murphy, 471 So.2d 203 (Fla. 2d DCA 1985).
Prior to ordering the release of work product material, the party seeking production must show that he is “unable without undue hardship to obtain the substantial equivalent of the materials by other means.” Fla.R.Civ.P. 1.280(b)(2). The record provided reflects that no such showing was made before the circuit court.
Therefore, the court departed from the essential requirements of law in ordering the production of the materials. The order compelling discovery is quashed and the case remanded for further proceedings. Upon remand, the respondent may attempt to show that it cannot obtain the substantial equivalent of the documents without undue hardship. Fla.R.Civ.P. 1.280(b)(2).
Petition granted.
CAMPBELL, A.C.J., and HALL and THREADGILL, JJ., concur.